In an action to recover damages for goods sold and delivered, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated September 15, 1999, which granted the motion of the defendant Robert F. Lutz for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The plaintiff contends that the corporate veil of Homestead Electric, Ltd., should be pierced and that its sole shareholder, Robert F. Lutz, should be held liable for its debts. However, to pierce the corporate veil, the plaintiff must show that the owner exercised complete domination of the corporation with respect to the transaction attacked, and that such domination was used to commit a fraud or wrong against the plaintiff which resulted in the plaintiff’s injury (see, Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135; Hyland Meat Co. v Tsagarakis, 202 AD2d 552).
Here, the plaintiff failed to produce any evidence showing that Lutz used his alleged domination of Homestead Electric, Ltd., to commit a fraud or wrong against it. Thus, Lutz was *542entitled to summary judgment (see, TNS Holdings v MKI Sec. Corp., 92 NY2d 335; Hyland Meat Co. v Tsagarakis, supra). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.